AO 2~5B'.{Rev. 02/08/2019},Wudgment in a Criminal Petty Case (Modified)                                             agelofl



                                     UNITED STATES DISTRICT CO                                        OCT O9 2019
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America
                                      V.

                         Sergio Ladino-Mota                                 Case Number: 3:19-mj-24109

                                                                            Daniel Casillas
                                                                            Defendant's Attorney


REGISTRATION NO. 89079298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                           ------'--------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                      Nature of Offense                                               Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                     1

  D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
  •    Count(s)
                    ------------------
                                                                             dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                 •    TIME SERVED                         rtJ __[J-_.____ days
  lZl Assessment: $10 WAIVED                       lZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Wednesday, October 9, 2019
                                                                           Date of Imposition of Sentence


 Received
                =ou=s~M~------                                             ~~~
                                                                           ONOili~       REN L. STROMBO'M
                                                                           UNITED STATES MAGISTRATE JUDGE



  Clerk's Office Copy                                                                                       3:19-mj-24109
